Citation Nr: 1029970	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  




ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from April 1943 to May 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  
Historically, an August 1982 rating decision terminated a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU rating) (which had been in 
effect since November 22, 1978), effective May 9, 1982; and 
granted a 100 percent disability rating for the Veteran's 
service-connected anxiety neurosis with depressive features (his 
only service-connected disorder) effective May 10, 1982.  

A November 2007 rating decision granted entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318(b)(1) 
(a total rating in effect for the 10 years immediately preceding 
death) and granted basic eligibility to Dependent's Educational 
Assistance under 38 U.S.C. chapter 35.  

In May 2010 the appellant was scheduled for a hearing at the RO 
before a Veterans Law Judge but without explanation she failed to 
attend that hearing.  Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2007.  The death certificate 
shows that at his death he was 90 years of age and that he died 
of chronic cardiopulmonary failure, of years duration, due to or 
as a consequence of a pulmonary embolus of the right main 
coronary artery, of weeks duration.  An autopsy was performed but 
the results of the autopsy were not available prior to completion 
of the death certificate. 

2.  At the time of death, the Veteran's only service-connected 
disability was an anxiety neurosis with depressive features rated 
as 100 percent disabling since May 10, 1982.  

3.  The Veteran's fatal heart disease was not incurred or 
aggravated in service, was not diagnosed until many decades after 
service, and was not causally related to an incident of service 
nor was it proximately due to or the result of service-connected 
anxiety neurosis with depressive features. 

4.  The Veteran did not have any disability of service origin 
that contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.  


CONCLUSIONS OF LAW

1.  The Veteran's terminal heart disease was not incurred in or 
aggravated by active service, did not manifest to a compensable 
degree within one year after service, and so may not be presumed 
to have been so incurred, and was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) and (b) (2009).  

2.  A service connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the appellant was provided with pre-
adjudication VCAA notice by letter, dated in November 2007.  

The Veteran was notified of the evidence needed to substantiate a 
claim of service connection for the cause of the Veteran's death, 
namely, evidence that the Veteran died from a service-connected 
disability.  The appellant was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his behalf.  

As for the degree of disability assignable and effective date of 
the claim for service connection for the cause of the Veteran's 
death, as the claim of service connection for the cause of the 
Veteran's death is denied, no disability rating and effective 
date will be assigned as a matter of law.  Therefore, there can 
be no possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 Vet. 
App. 473. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim. 

The Veteran's service treatment records have been obtained and 
are on file as are his VA treatment records. 

The appellant was afforded the opportunity to testify at a 
personal hearing before a Veterans Law Judge, but she failed to 
attend that hearing.  

The appellant has not identified any additionally available 
evidence for consideration in her appeal.  

As there is no indication that the appellant was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The Veteran's service treatment records are negative for 
cardiovascular disability, including any signs, symptoms or form 
of heart disease.  He was discharged from active service due to a 
psychoneurosis which was associated with nausea and stomach pain. 

On VA examination in 1955 a chest X-ray was negative. 

On VA psychiatric examination in 1960 the Veteran related 
numerous symptoms associated with his psychiatric disorder, 
including headache, upset stomach, and racing heart beat.  A 
chest X-ray revealed his heart size and shape were normal. 

VA outpatient treatment (VAOPT) records show that the Veteran was 
treated in 2000 for hypertension and atrial fibrillation. 

The Veteran underwent VA hospitalization in April 2007 for atrial 
fibrillation.  A May 2007 discharge note reflects that he had 
hypertension, was taking Coumadin, and he had atrial 
fibrillation, aortic stenosis, and mitral regurgitation.  

The death certificate shows that at his death the Veteran was 90 
years of age and that he died of chronic cardiopulmonary failure, 
of years duration, due to or as a consequence of a pulmonary 
embolus of the right main coronary artery, of weeks duration.  An 
autopsy was performed but the results of the autopsy were not 
available prior to completion of the death certificate.  

At his death the Veteran's only service-connected disability was 
an anxiety neurosis with depressive features evaluated as 100 
percent disabling from May 10, 1982.  

Applicable Laws and Regulations

DIC is awarded if a service-connected disability was either the 
principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A principal cause of 
death is one which, alone or jointly with another disorder, was 
the underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is 
one which, though not related to the principal cause, contributed 
substantially or materially or combined with other disorders to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  As indicated above, the veteran 
had not been granted service connection for any disability prior 
to his death.

However, DIC is also awarded if the veteran's death can be 
service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That 
is, service connection for the cause of the veteran's death is 
granted, post mortem, and DIC is awarded, if the evidence shows 
that disease or injury actually incurred or aggravated in 
service, though service connection had not been granted for the 
disease or injury prior to the veteran's death, was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection for current 
disability, or for disability that causes or contributes to cause 
death, requires evidence of an etiologic relationship between 
events in service, or an injury or disease incurred there, and 
the death or current disability.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

To establish service connection for the cause of a veteran's 
death, due to a cause not already service-connected, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other condition be 
the immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be shown 
that it contributed substantially or materially, that it combined 
to cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Id.  Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See also Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including cardiovascular disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability that is proximately due to or the result of a service-
connected disorder shall be service-connected; also service 
connection will also be granted for aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b). 

Analysis

Initially, the Board notes that under 38 U.S.C.A. § 1318(a):

The Secretary shall pay benefits under this chapter 
[38 U.S.C. §§ 1301 et seq.] to the surviving spouse 
and to the children of a deceased veteran described 
in subsection (b) of this section in the same manner 
as if the veteran's death were service connected.



38 U.S.C. § 1318(b) provides that: 

A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies ... and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling 
if-
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death. 

Here, the appellant has been awarded DIC under 38 U.S.C.A. 
§ 1318(b)(1) because the Veteran was in receipt of a 100 percent 
disability rating for his service-connected psychiatric disorder 
for the 10 years immediately preceding his death.  

However, an award of DIC under 38 U.S.C.A. § 1318(b)(1) does not 
moot potential entitlement to DIC under 38 U.S.C.A. § 1310.  This 
is because a DIC award under 38 U.S.C.A. § 1318 only provide for 
"benefits under this chapter [38 U.S.C. §§ 1301 et seq.]."  
However, an award of DIC under 38 U.S.C. § 1310 establishes 
potential entitlement to benefits outside of "chapter" 13.  For 
example, 38 U.S.C.A. § 2307 provides for burial and funeral 
benefits when "a veteran dies as a result of a service-connected 
disability or disabilities."  

Accordingly, the award of DIC under 38 U.S.C.A. § 1318 does not 
moot the claim for service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  

Merits

The veteran died on October [redacted], 2007, as a result of fatal heart 
disease and at his death, his only service-connected disability 
was anxiety neurosis with depressive features.  No claim was 
pending for service connection for any additional disability.  

There is no evidence of the veteran's terminal heart disease 
until 2000, more than half a century after the conclusion of his 
military service and any the continuance of his service-connected 
psychiatric disorder. The service treatment records are 
unremarkable for indications of complaints or objective clinical 
findings of heart disease.  

The Board considered the appellant's arguments in support of her 
assertion that the Veteran's fatal heart disease was caused or 
his death hastened due to his service-connected psychiatric 
disorder.  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 
(lay person may provide eyewitness account of medical symptoms); 
see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Here, the appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on medical 
matters, such as a nexus between medical disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, she 
is not competent to offer her opinion as being one which is 
medical in nature as to any alleged nexus between the Veteran's 
service-connected psychiatric disorder and his fatal heart 
disease.  Hence, this argument does not provide a factual 
predicate upon which compensation may be granted.  This is 
particularly true in light of the passage of more than half a 
century between the onset of the service-connected psychiatric 
disorder and the earliest manifestation of the Veteran's fatal 
heart disease. 

In sum, the Veteran had not been granted service connection, 
prior to his death, for the fatal heart disease that caused or 
contributed to his death; and there is no basis for service 
connection for the heart disease that caused or contributed to 
his death.  Rather, his fatal heart disease first manifested in 
2000, more than a half a century after his service in the 
military ended and the incurrence of his service-connected 
psychiatric disorder.  

Since for the reasons stated the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death must be denied.  See 38 
C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


